Atkinson, Justice.
The facts upon which the judgment excepted to was rendered are sufficiently stated in the official report.
The controlling question, the only one necessary to determine,is,whether the judgment rendered in the justice’s court and upon which the execution in this case issued, is void for want of jurisdiction in that court. The plaintiff brought his suit upon a promissory note for a stated principal debt of ninety dollars, bearing interest, with the stipulation to pay ten per cent, upon principal and interest in case it became necessary to collect the debt by suit. At the date of the institution of the suit the accumulated interest upon the principal debt was *206eleven dollars and ten cents. This added to the principal debt amounted to one hundred and one dollars and ten cents. Ten per cent, for attorney’s fees estimated on this gross sum, made the aggregate principal and attorney’s fees one hundred dollars and eleven cents. By the constitution of this State, the jurisdiction of the justices’ courts is limited to cases in which the principal sum does not exceed one hundred dollars. Treating the attorney’s fees as a part of the principal debt, it exceeded the jurisdiction of the justice’s court by eleven cents, and the judgment of the court would be void for want of jurisdiction of the subject-matter. That the attorney’s fees constitute a part of the principal debt, is decided by a long and uniform current of decisions in this State, commencing with the case of Baxter v. Bates, reported in 69 Ga., page 587, and continuing through successive volumes of our Reports to the case of Beach v, Atkinson, reported in 87 Ga., page 288. Counsel for defendants in error, conceiving that these decisions were founded in a misapprehension on the part of this court of the true law controlling the question therein adjudicated, asked leave to review them. This request was granted, and, upon consideration thereof, we are well satisfied with the correctness of the principle there declared. The attorney’s fees are not in any sense interest, nor are they an accretion upon the principal. The stipulation for their payment is a covenant independent of principal or interest, and the mention of them is only incidental as a means of computing and estimating a sum which the defendant undertakes to pay in the event the plaintiff is forced to bring suit. The joinder of this demand -with what is stated as technical principal, makes the principal debt for the recovery of which this action is brought, exclusive of interest, exceed the sum of one hundred dollars. And this it is that renders the judgment void.
*207Aside from these considerations, there is another cogent reason why the principle of these decisions should not be disturbed. It became many years ago engrafted upon and is now deeply imbedded in the jurisprudence of this State. The courts have uniformly administered the law with reference to it. Important property rights have grown up under it; and to justify the court now to set aside such a uniform current of decisions, it should be satisfied by the most convincing logic that the principle is itself unsound, and as well vicious in its effect. The doctrine of stare decisis is a conservative one. Its application is essential to the permanence of a well ordered system of jurisprudence. It gives the public confidence in the stability of the law, and, even in doubtful cases, it is of infinitely greater importance to public as well as private interests that the law should be definitely settled, affording a fixed rule of conduct, than that it be settled in a particular way. We do not mean to say that every decision, however erroneous, should be permitted to stand, nor ought reverence for a mere precedent control the judgment of a court of last resort. Yet, where a precedent is well reasoned and supported by a logically correct application of true legal principles, it becomes authority, and, clothed in its new dignity, it is, and should be, respected as law.
These considerations lead us to the conclusion, that the principle declared in the decisions of this court which have been called in question is correct, that they should not be disturbed. They therefore stand affirmed, and the judgment of the lower court, being in conflict therewith, is set aside. Judgment reversed